Order entered December 9, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01362-CV

                                DIANA FAY BASS, Appellant

                                                 V.

                                RICHARD H. BASS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-54722-2015

                                            ORDER
       Before the Court are numerous motions filed by appellant and a motion to dismiss the

appeal for want of jurisdiction filed by appellee. Appellee contends the appeal should be

dismissed because a final judgment has not been rendered.

       This is a divorce proceeding. The parties signed a mediated settlement agreement. To

effectuate a provision of that agreement, the trial court signed an order on November 2, 2015

appointing appellee as receiver with the authority to sell property designated as his separate

property in the mediated settlement agreement.

       On November 6, 2015, appellant filed a notice of appeal. In her notice of appeal,

appellant complains mostly of the mediated settlement agreement. She does, however, also

complain of the ex parte hearing leading to the receivership order.
       A party may bring an interlocutory appeal from an order appointing a receiver. See TEX.

CIV. PRAC. & REM. CODE ANN. § 51.014(a)(1) (West Supp. 2015). Accordingly, this appeal is

proceeding only from the interlocutory order appointing a receiver. This appeal follows an

accelerated timetable. See TEX. R. APP. P. 28.1(a).

       The record in this case is past due. Appellant is indigent and is allowed to proceed

without advance payment of costs. Accordingly, we ORDER Yoon Kim, Collin County District

Clerk, to file, BY DECEMBER 21, 2015, the clerk’s record.

       We ORDER Kimberly Tinsley, Official Court Reporter for the 401st Judicial District

Court, to file, BY DECEMBER 21, 2015, either (1) the reporter’s record or (2) written

verification that appellant has not requested preparation of the reporter’s record. We caution

appellant that if the Court receives written confirmation of no request, we will order the appeal

submitted without the reporter’s record.

       We DENY as moot appellant’s November 16, 2015 motion to extend time to establish

indigence by affidavit.

       We GRANT appellant’s November 16, 2015 motion for an extension of time to file the

docketing statement. The docketing statement received on November 12, 2015, is timely filed.

       We DENY as premature appellant’s December 4, 2015 motion for an extension of time

to file a brief. Appellant’s brief will be due twenty days after the later of the date the clerk’s

record or reporter’s record is filed. See TEX. R. APP. P. 38.6(a).

       Because the Court has determined that this appeal will proceed as an accelerated appeal

from the interlocutory order appointing a receiver, we DENY appellee’s motion to dismiss the

appeal for want of jurisdiction.
       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Mr. Kim, Ms. Tinseley, and all parties.

                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE